Citation Nr: 1807516	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-24 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA purposes and his assertions of in-service noise exposure are credible and consistent with the circumstances of his military duties as an aircraft mechanic.

2.  A bilateral hearing loss disability was not manifested during service, a threshold shift in hearing acuity did not occur during service, sensorineural hearing loss was not shown during the first post-service year, and the most probative evidence indicates that the Veteran's current bilateral hearing loss is not otherwise related to his active service, to include conceded military noise exposure.

3.  Tinnitus, which was first reported in May 20111, was not shown in service and the most probative evidence indicates that any current tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for establishing service connection for tinnitus are not met. 
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Service Connection Claims

The Veteran contends that his current bilateral hearing loss disability and tinnitus are due to military noise exposure associated with his duties as an aircraft mechanic.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including an organic disease of the nervous system such as sensorineural hearing loss and tinnitus, may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In this case, the first two elements necessary to establish service connection for bilateral hearing loss and tinnitus are met.  Audiometric testing on VA examination in July 2011 revealed impaired hearing within the meaning of 38 C.F.R. § 3.385 for VA compensation purposes; the diagnosis was sensorineural hearing loss in each ear.  The Veteran himself is competent to report the presence of tinnitus.  The evidence of record also supports the conclusion that the Veteran incurred an in-service "injury" involving noise exposure associated with his military duties as an aircraft mechanic.  Therefore, the Board finds the Veteran's reports of military noise exposure credible and consistent with his military service and concedes such noise exposure.  

Accordingly, the issue in this case is whether the Veteran's current bilateral hearing loss and tinnitus are related to his conceded military noise exposure.

Turning to the evidence, the Veteran's service treatment records are silent for complaints or findings related to hearing loss or tinnitus.  During service, he underwent audiology examinations at enlistment and separation.  In a February 1966 enlistment report of medical history, the Veteran denied currently or ever having hearing loss, running ears, or ear trouble.  He identified his usual occupation as "mechanical" for a period of six months.  In April 1967, he complained of an ear ache.  Examination revealed impacted cerumen and the examiner curettaged and irrigated the Veteran's ears.  

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of evaluating the pre-November 1967 service audiometric data with current standards to measure hearing impairment, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  

The results of audiometric testing are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

(ISO)
(15)
(10)
(10)
(10)
(5)
February 1966
(Enlistment)
RIGHT
5 (20)
-5 (5)
-5 (5)
N/A
10 (15)

LEFT
5 (20)
15 (25)
-5 (5)
N/A
-5 (0)
July 1970
(Separation)
RIGHT
15
5
5
15
N/A

LEFT
15
25
5
15
N/A

The Veteran's claim for service connection for bilateral hearing loss and tinnitus was received in May 2011.  At that time, he asserted that his bilateral hearing loss began on July 20, 1970 and that his tinnitus began in 1970.

During the July 2011 VA audiological examination, the Veteran reported having hearing loss, which was "most noticeable two years ago [when] he started asking for several repeats."  He indicated that he worked before military service as a sheet metal fabricator operating machines that bent the metal, but denied noise exposure.  He described military noise exposure to aircraft noise on the flight line and aircraft engine noise and explosions in the test cell.  He denied post-service occupational noise exposure, stating he managed a gas station for 13 years, worked at a convenience store for 10 years, and worked as a sales representative for 20 years.  He reported hunting 40 years earlier once a year for three or four years and never shooting anything.  Regarding tinnitus, the Veteran stated it began in his late 20s and initially occurred intermittently, but had been occurring constantly for the past four to five years.  The diagnosis was bilateral high frequency sensorineural hearing loss and subjective tinnitus.

Following a review of the claims file, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was incurred in or caused by the military noise exposure.  In support of the conclusion, the audiologist explained that the Veteran's enlistment and separation hearing tests were normal bilaterally without shifts consistent with noise exposure, which does not support noise-induced hearing loss during service.  The audiologist cited a publication by the Institute of Medicine, National Academy of Sciences, which concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed onset hearing loss.  Rather, based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.

Regarding the reported tinnitus, the audiologist opined it was less likely as not caused by or a result of military service.  The audiologist reasoned that tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident.  However, the Veteran's hearing was normal at separation and he reported an onset of tinnitus beyond military service.

Subsequently, the Veteran submitted a December 2013 private audiogram, which also showed a current bilateral hearing loss disability for VA purposes.

In April 2017, the Veteran presented for an evaluation by a private otolaryngologist, P. Reidy, M.D.  The Veteran complained of hearing loss and severe tinnitus that had been present for "months."  He reported an occupational history of working on jets for four years and being exposed to that noise.  An audiological examination again revealed bilateral sensorineural hearing loss.  Dr. Reidy provided an opinion that the Veteran's sensorineural hearing loss was most likely caused by or a result of active military duty as a jet mechanic.  He added that the hearing loss was the underlying cause of the tinnitus.

During the November 2017 hearing, the Veteran's representative summarized the Veteran's contention that his enlistment and separation examinations showed significant changes in hearing.  The Veteran testified that he first sought treatment for hearing loss and tinnitus "six or eight years ago" because "it became a serious problem."  The Veteran's spouse testified that she and the Veteran had been married for 49 years (since 1968).  She detailed that when the Veteran would come home after testing jet engines in cells, his "ears were horrible," communicating with him sometimes required getting his attention because he could not hear well, and he complained of excessive ringing in his ears.

Having considered the medical and lay evidence of record, the Board finds the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss or tinnitus were incurred in service or otherwise related to military service, including the conceded noise exposure.

Audiometric testing data in service do not meet the regulatory threshold requirements for a hearing disability either at enlistment or separation and the records are silent for any reports of tinnitus.  

In addition, the audiometric testing results did not reveal any significant shift in hearing acuity between entrance examination in February 1966 and separation examination in July 1970.  In this regard, the Board reiterates that to accurately compare the two in-service audiometric tests, the results from enlistment must be converted from ASA units to ISO (ANSI) units.  In doing so, a comparison of the two tests reveals a 5 decibel improvement in right and left hearing acuity at 500 Hertz (Hz) between entrance and separation examination while the findings at 1000 Hz and 2000 Hz remained stable.  In other words, in the absence of any threshold shift during service, the service treatment records do not provide a medically sound basis to attribute the post-service findings of hearing loss or tinnitus to the noise injury in service.  See Hensley, 5 Vet. App. at 159.  Consequently, the service treatment records weigh against a finding that the Veteran's military noise exposure caused the current hearing loss disability.  The Board emphasizes that the Veteran's reports of in-service noise exposure are credible.  That an injury such as acoustic trauma occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that in-service injury or disease.

Because service medical examinations document that a threshold shift in hearing acuity did not occur between enlistment and separation, despite military noise exposure to jet engines, it logically follows the Veteran's tinnitus also did not begin during military service.  Notably, the Veteran told the VA examiner that the onset of tinnitus occurred during his late 20s, which would be around 1973 or later based on the Veteran's date of birth.  Based on these facts, the evidence of record suggests a post-service inception and cause of the hearing loss and tinnitus disabilities.

Turning to the medical opinion evidence, the Board finds the conclusions of the VA examiner to be of significant probative weight because she explained the reasons for her conclusions based on an accurate characterization of the evidence of record, detailed examination findings, and consideration of pertinent medical treatise evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, the examiner's conclusion that there were no significant threshold shifts consistent with noise exposure between enlistment and separation is consistent with the evidence of record and reflects that the examiner converted the ASA units recorded on entrance examination to ISO units to obtain an accurate comparison.

The Board finds less persuasive the opinion of Dr. Reidy.  While the April 2017 examination report reflects that Dr. Reidy had the opportunity to review the Veteran's service treatment records and considered the military noise exposure, Dr. Reidy did not discuss the lack of any significant threshold shift in hearing acuity between entrance examination and separation examination.  In addition, while Dr. Reidy recorded the Veteran's report that hearing loss and tinnitus symptoms had been present for "months," he did not provide an explanation to account for the 40-year gap between the military noise exposure and the first reports of hearing loss and tinnitus.  

Finally, the Board has considered the testimony from the Veteran and his spouse regarding an in-service onset of tinnitus and hearing loss.  The Board recognizes the Veteran is competent to report symptoms such as ringing in his ears or difficulty hearing.  However, because the audiometric data on separation examination are nearly identical to those at enlistment, the Board finds the lay statements regarding an in-service onset of hearing loss and tinnitus less probative because they are contradicted by contemporaneous audiometric findings, which did not show a shift in measured hearing acuity.  The contemporaneous clinical evidence is entitled to more probative weight than the remote lay recollections of the Veteran as to whether a hearing loss or tinnitus disability was present during service.  Based on the foregoing evidence, the Board finds that service connection for the Veteran's bilateral hearing loss and tinnitus is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


